The defendant pleaded “ that the said R. his execution against him the said C. B. of the debt, &c. to have ought not, because, protesting that at the time of the death of the said L. or at any time since, before the impetration of the writ of scire facias in this cause, any commissary of the said county of Montgomery, officially and lawfully constituted to grant letters of administration within the said county; nevertheless, by way of plea, the said C. B. saith, that the administration of all and singular the goods, &c. of the said L. at the time of his death, and always since, before the impetration of the said writ, did of right belong to a certain S. T. register of wills for the said county, duly authorized, commis*7stoned and appointed, and not to any commissary of the said county, as in the said writ of scire facias is alleged: and this he the said C. B. is ready to verify; wherefore he prays judgment of the said writ of scire facias, and that the same may be quashed,” &c.
Upon motion of the plaintiff, by his counsel, the court gave leave to amend the writ of scire facias, by inserting register of wills, instead of commissary.